UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4587


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIE DOUGLAS MASSEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:00-cr-00038-WO-1)


Submitted:   April 30, 2013                   Decided:   May 8, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Noah Clements, THE CLEMENTS FIRM, Washington, D.C., for
Appellant.    Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie   Douglas    Massey     appeals   from    the   twenty-month

sentence imposed after the district court revoked his supervised

release.    Massey was sentenced to two concurrent terms of 112

months of imprisonment and three years of supervised release

following a conviction for one count of possession of a firearm

by a convicted felon (“Count One”), in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2006), and one count of possession of

an   unregistered   firearm   (“Count      Three”),    in   violation      of   26

U.S.C. § 5861(d) (2006).        The twenty-month revocation sentence

was comprised of six months related to Count One of the original

judgment   of   conviction    and   fourteen   months       related   to   Count

Three of the original judgment, to be run consecutively.

           On appeal, Massey argues that his original judgment

did not include two concurrent terms of supervised release and

that, even if it had, revocation was mandatory under 18 U.S.C.A.

§ 3583(g) (West Supp. 2012) for both in 2011—at the time of his

first revocation of supervised release.               He therefore contends

that there was not an additional eighteen months of supervised

release available for Count Three.          The Government counters that

the law at the time of Massey’s original sentencing required

supervised release terms to be run concurrently for each count

of conviction receiving a sentence of over one year, that the

court is permitted to impose consecutive sentences for violation

                                      2
of supervised release, and that the court retained its ability

to   impose       a   sentence     for   Count     Three    at     the    2011     and   2012

revocation sentencings.

              Massey failed to object in the district court on the

grounds that he asserts on appeal.                        Therefore, his claim is

reviewed for plain error.                 See United States v. Bennett, 698

F.3d 194, 199 (4th Cir. 2012), cert. denied, 133 S. Ct. 1506

(2013).      We will affirm a sentence imposed after revocation of

supervised release if it is not plainly unreasonable.                                United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                                    The

first step in this review requires a determination of whether

the sentence is unreasonable.               United States v. Crudup, 461 F.3d

433, 438 (4th Cir. 2006).                 “This initial inquiry takes a more

‘deferential appellate posture concerning issues of fact and the

exercise      of       discretion’        than      reasonableness           review      for

[G]uidelines          sentences.”        United    States v.       Moulden,        478   F.3d

652,   656    (4th      Cir.   2007)     (quoting        Crudup,    461    F.3d     at   439)

(applying         “plainly       unreasonable”        standard        of     review      for

probation revocation).             Only if the sentence is procedurally or

substantively          unreasonable       does     the    inquiry        proceed    to   the

second step of the analysis to determine whether the sentence is

plainly unreasonable.            Crudup, 461 F.3d at 438-39.

              A       supervised         release         revocation        sentence       is

procedurally          reasonable    if    the    district     court       considered      the

                                             3
advisory policy statement range based upon Chapter Seven of the

Sentencing Guidelines and the 18 U.S.C. § 3553(a) (2006) factors

applicable     to     supervised     release        revocation.            See    18    U.S.C.

§ 3583(e) (2006); Crudup, 461 F.3d at 438-40.                              A sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                      Crudup, 461 F.3d at 440.

“A court need not be as detailed or specific when imposing a

revocation       sentence       as     it         must      be     when      imposing        a

post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.”                     Thompson, 595 F.3d at 547

(internal quotation marks omitted).

              Here,     Massey       contends            that     his      sentence        was

procedurally unreasonable because he was sentenced to two terms

of   imprisonment       that    were     to       run    consecutively           instead    of

concurrently.         We conclude that the district court committed no

procedural     error     in    imposing       its       sentence.         The     Government

correctly notes that at the time of Massey’s original sentencing

in 2000, the Sentencing Guidelines were mandatory and the court

was required to impose a term of supervised release on every

count that carried a sentence of more than one year.                               See U.S.

Sentencing     Guidelines       Manual      § 5D1.1(a)           (1999).         Further,    a

review   of    the     sentencing      transcript          reveals      that      the   court

intended a term of supervised release to follow each count.

                                              4
           Where a defendant is sentenced to multiple terms of

imprisonment at the same time, the district court may order that

the sentences run concurrently or consecutively upon revocation

of supervised release.            18 U.S.C. § 3584(a) (2006); see also

United States v. Johnson, 138 F.3d 115, 118-19 (4th Cir. 1998)

(“[W]e hold that the district court had the authority to impose

consecutive     sentences        upon     Johnson     when     it     revoked        his

supervised release.”).           In determining whether the terms will

run concurrently or consecutively, the court must consider the

§ 3553(a) factors.       18 U.S.C. § 3584(b) (2006).

           Here,   not     only    did    Massey     fail    to     object    to     the

computation of his sentence at the second revocation sentencing

currently on review, he also did not object to the district

court’s   reimposition     of     an    eighteen-month       term    of   supervised

release on Count Three at the 2011 revocation sentencing.                           Much

of   Massey’s   argument    pins       itself   to   the    contention       that    the

court erred in assessing the second term of supervised release

at the 2011 revocation.           However, Massey did not object at the

time or note an appeal from the judgment order.                      He cannot now

attempt to argue error by the district court in 2011 when he sat

on his rights at the time and failed to appeal.

           Moreover,       the    district       court      complied      with       the

statutory requirements and explicitly stated that it considered

the §§ 3553 and 3583 factors in determining Massey’s sentence.

                                          5
As its reasoning for imposing the chosen sentence, the court

cited the seriousness of Massey’s own admission of distribution

of   crack     cocaine         eight    days        after   he    began        his     term      of

supervised         release,      Massey’s          consistent     positive           tests      for

cocaine throughout the supervision process, the close proximity

of the violation to his release, and the substantial need to

protect      the     public      and    deter        Massey      and    others        similarly

situated.          In light of the district court reasoning and the

highly    deferential          standard       of    review,      we    conclude       that      the

district     court       did   not     err    in    imposing      its       sentence       as   the

sentence        was        neither           procedurally             nor      substantively

unreasonable, much less plainly so.

             We      therefore         affirm       the     district          court’s        order

revoking supervised release and imposing a term of imprisonment.

We   dispense       with   oral      argument        because     the        facts    and     legal

contentions        are    adequately         presented      in   the        materials      before

this court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                                6